DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/17/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamper (GB 481,676 A) in view of Stease (US 3,099,379) further in view of Atoui (US 2011/0065559) further in view of Christensen et al (US 2004/0056081), hereinafter Christensen.

Regarding claim 1, Kamper discloses a reinforced box (Fig. 4) for containing a plurality of items to be packaged, comprising:
A bottom wall (Fig. 1, item 9) and a top wall (Fig. 1, item 11); and
A pair of first side walls (Fig. 1, item 8, 10) and a pair of second side walls (Fig. 1, item 2, 3);
Wherein said bottom wall (Fig. 1, item 9), said top wall (Fig. 1, item 11) and said pair of first side walls (Fig. 1, item 8, 10) are formed by a one-piece elongate element (Fig. 1, item 1), which extends along a longitudinal axis and is provided with transverse fold lines (Fig. 1, item 4, 5, 6);
wherein said pair of second side walls (Fig. 1, item 2, 3) is formed by two separate cardboard panels (Fig. 1, item 2, 3 are separate cardboard panels);
wherein creasing lines (Fig. 1, item 21, 23) are provided, which define first side wings (Fig. 1, item 21, 23) in said bottom and top walls, and in said pair of first side walls, and second side wings (Fig. 1, item 13) are provided in said pair of second side walls; 
wherein said pair of first side walls have corrugations (Page 1, lines 44-52) therein with first extension lines (Page 1, lines 44-52);
wherein said pair of second side walls have corrugations (Page 1, lines 44-52) therein with second extension lines (Page 1, lines 44-52);
wherein each of said second side walls is glued to said bottom wall using a respective second side wing (Fig. 2, item 13) overlapping said bottom wall (Fig. 2) to reinforce longitudinal edges in order to impart greater stability and flexural and compression strength to said box in the assembled state (Fig. 2, longitudinal edges are overlapped and therefore reinforced).




Kamper is silent about the lines defining first side wings being creasing lines. 
However, Stease teaches a reinforced box (Fig. 3) comprising creasing lines (Fig. 1, item 42, 44) defining first side wings (Fig. 1, item 52, 54) in bottom (Fig. 1, item 22) and top walls (Fig. 1, item 24) and in a pair of first side walls (Fig. 1, item 18, 20).
It would have been obvious to a person of ordinary skill in the art having the teachings of Kamper and Stease at the effective filing date of the invention to modify the reinforced box of Kamper to include the creasing lines of Stease.  A person of ordinary skill in the art would have been motivated to make such change in order to fasten the bottom wall, top wall, and first side walls to the second side walls (Stease, Col. 3, lines 4-14). Thus, it would have been obvious to one of ordinary skill in the art to make such change in order to fasten the bottom wall, top wall, and first side walls to the second side walls as taught by Stease. Using the known fastening technique would have been obvious to one of ordinary skill. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Kamper in view of Stease is silent about wherein said separate cardboard panels forming said pair of second side walls have a same width in a transverse direction as a width of said one-piece elongate element forming said top wall, said bottom wall and said first side walls in an unassembled state of the box.
However, Atoui teaches wherein said separate cardboard panels forming said pair of second side walls have a same width in a transverse direction as a width of said one-piece elongate element forming said top wall (Para. 0044), said bottom wall and said first side walls in an unassembled state of the box (Para. 0044).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Kamper, Stease, and Atoui to modify the reinforced box of Kamper in view of Stease to size the cardboard panels with widths the same as the one-piece elongate element as taught by Atoui.  A person of ordinary skill in the art would have been motivated to make such change in order to size the panels to form the desired end shape of the container (Atoui, Para. 0044).

Kamper in view of Stease further in view of Atoui is silent about wherein said separate cardboard panels and said one-piece elongate element are produced as different portions of a same longitudinal strip.
However, Christensen teaches wherein said separate cardboard panels and said one-piece elongate element are produced as different portions of a same longitudinal strip (Para. 0012).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Kamper, Stease, Atoui, and Christensen to modify the reinforced box of Kamper in view of Stease further in view of Atoui to form the elongate element and panels from the same longitudinal strip, as taught by Christensen.  A person of ordinary skill in the art would have been motivated to make such change in order to minimize waste during production.

Kamper in view of Stease further in view of Atoui further in view of Christensen does not expressly disclose that the first extension lines of the corrugations of the first side walls are substantially perpendicular to the second extension lines of the corrugations of the second side walls.  However, it would have been obvious to a person of ordinary skill in the art having the teachings of Kamper, Stease, Atoui, and Christensen at the effective filing date of the invention to orient the second side walls before gluing to the bottom wall such that the corrugations of the first side wall are perpendicular to the corrugations of the second side wall in the assembled state.  It is obvious to a person of ordinary skill in the art to orient the second side walls such that the corrugations of the second side walls are perpendicular to the corrugations of the first side wall in the assembled state because when laying out the side walls before gluing, the user would line up the corrugations of the second side walls with the corrugations of the first side walls to make them parallel in the unassembled state, thus allowing for uniformity between all assembled boxes.  Additionally, a person of ordinary skill in the art would have been motivated to make such change because doing so would only require a low level of experimentation, as there are only two possible orientations of the corrugations.

Regarding claim 2, the modified Kamper discloses the box wherein, in the assembled state, said pair of first side walls (Fig. 3, item 8, 10) is perpendicular to said pair of second side walls (Fig. 3, item 2, 3).

Regarding claim 3, Kamper in view of Stease further in view of Atoui further in view of Christensen does not expressly disclose the box wherein, in an unassembled state, said first extension lines are substantially parallel to said second extension lines of said pair of second side walls and substantially perpendicular to said longitudinal axis.
However, it would have been obvious to a person of ordinary skill in the art having the teachings of Kamper, Stease, Atoui, and Christensen at the effective filing date of the invention to orient the second side walls before gluing to the bottom wall such that the corrugations of the first side wall are parallel to the corrugations of the second side wall in the unassembled state.  It is obvious to a person of ordinary skill in the art to orient the second side walls such that the corrugations of the second side walls are parallel to the corrugations of the first side wall in the unassembled state because when laying out the side walls before gluing, the user would line up the corrugations of the second side walls with the corrugations of the first side walls in the unassembled state to make them parallel, thus allowing for uniformity between all assembled boxes.  Additionally, a person of ordinary skill in the art would have been motivated to make such change because doing so would only require a low level of experimentation, as there are only two possible orientations of the corrugations.

Regarding claim 4, the modified Kamper discloses the box wherein the respective second side wings (Fig. 1, item 13) of said pair of second side walls (Fig. 1, item 2, 3) are glued to said bottom wall (Page 3, lines 7-31)with the lines substantially overlapping the lines of said bottom wall (Fig. 2), the first side wings of said bottom wall being glued to an outer surface of said second side walls (Fig. 2, side wings 21, 23 are glued to outer surface of second side walls 13).
As combined above, Stease teaches a reinforced box (Fig. 3) comprising creasing lines (Fig. 1, item 42, 44) defining first side wings (Fig. 1, item 52, 54) in bottom (Fig. 1, item 22) and top walls (Fig. 1, item 24) and in a pair of first side walls (Fig. 1, item 18, 20).

Regarding claim 5, the modified Kamper discloses the box wherein a second side wing (Fig. 1, item 15) of each of said second side panels facing away from the second side wing glued to said bottom wall is glued to the top wall (Fig. 1, item 21, 23), the first side wings of the top wall being glued to an outer surface (Fig. 3, first side wings are glued to outer surface of second side walls) of said second side walls when said box is in the assembled state.

Regarding claim 7, the modified Kamper discloses the box wherein the first side wings (Fig. 1, item 14, 16) of said first side walls are glued to an inner surface (Fig. 2, item 21, 23) of said second side walls when the box is in the assembled state (Fig. 3).

Regarding claim 8, the modified Kamper discloses the box wherein said top wall (Fig. 1, item 11) comprises a folding wing (Fig. 1, item 12) glued to an outer surface (Fig. 3, item 24) of one of said first side walls in the assembled state (Fig. 4).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamper (GB 481,676 A) in view of Stease (US 3,099,379) further in view of Christensen et al (US 2004/0056081), hereinafter Christensen.

Regarding claim 9, Kamper discloses a method of making a box with a reinforced structure, which is adapted to contain a plurality of items to be packaged, the method comprising:
a) providing a one-piece sheet (Fig. 1, item 1) of predetermined length;
b) cutting said one-piece sheet along a pair of longitudinal lines that are substantially parallel to obtain a strip (Fig. 1, item 1) of predetermined width defining a longitudinal axis (Page 2, line 110-Page 3, line 6);
c) cutting said strip along a pair of transverse lines to define an elongate element (Fig. 1, item 1) and two separate end panels (Fig. 1, item 2, 3) (Page 2, line 110-Page 3, line 6);
d) forming said elongate element with a plurality of transverse fold lines (Fig. 1, item 4, 5, 6, 7) to create a plurality of successive panels that are designed to form a bottom wall (Fig. 1, item 9) and a top wall (Fig. 1, item 11) alternating with a pair of first side walls (Fig. 1, item 8, 10), and a plurality of longitudinal lines (Fig. 1, item 21, 23) to form a pair of first side wings (Fig. 1, item 21, 23) in each of said panels;
e) forming said separate end panels (Fig. 1, item 2, 3) with longitudinal creasing lines (Fig. 1, item 17) to create respective second side wings (Fig. 1, item 13);
f) forming an end wing (Fig. 1, item 12) on a transverse edge of said top wall (Fig. 1, item 11);
g) gluing one of said second side wings of said separate end panels (Fig. 2) to one of said successive panels, which is adapted to form said bottom wall with the respective longitudinal creasing lines to define a second pair of side walls (Fig. 1, item 2, 3) (Page 3, lines 7-64);
h) folding said second side walls (Fig. 1, item 2, 3) at right angles along their respective longitudinal creasing lines (Fig. 2, item 13), such that said second side wall become substantially perpendicular to said bottom wall (Fig. 2) (Page 3, lines 7-64);
i) folding said first side walls (Fig. 2, item 8, 10) at right angles along their respective transverse fold lines (Fig. 1, items 4, 5), such that said first side walls become substantially perpendicular to said bottom wall and said second side walls (Fig. 3) (Page 3, lines 7-64);
j) folding the first side wings of said first walls at right angles and gluing the first side wings to edges of said second side walls (Page 3, lines 7-64);
k) folding said top wall (Fig. 3, item 11) at right angles such that said top wall overlaps upper edges of said side walls (Fig. 3) and forming an open-top box (Fig. 3) (Page 3, lines 7-64);
l) filling the open box with the items to be packaged (Page 3, lines 7-64); and
m) gluing the end wing and the first side wings of said top wall to said side walls (Fig. 1, item 15) to close the box (Page 3, lines 7-64); and
wherein each of said second side walls is glued to said bottom wall using a respective second side wing (Fig. 2, item 13) overlapping said bottom wall (Fig. 2) to reinforce longitudinal edges of said bottom wall, said pair of first side walls having corrugations (Page 1, lines 44-52) with first extension lines substantially adjacent to second extension lines (Page 1, lines 44-52) of the corrugations of said pair of second side walls with said box in an assembled state (Fig. 3), in order to impart greater stability and flexural and compression strength to said box in the assembled state.

Kamper is silent about the lines defining first side wings being creasing lines. 
However, Stease teaches a reinforced box (Fig. 3) comprising creasing lines (Fig. 1, item 42, 44) defining first side wings (Fig. 1, item 52, 54) in bottom (Fig. 1, item 22) and top walls (Fig. 1, item 24) and in a pair of first side walls (Fig. 1, item 18, 20).
It would have been obvious to a person of ordinary skill in the art having the teachings of Kamper and Stease at the effective filing date of the invention to modify the reinforced box of Kamper to include the creasing lines of Stease.  A person of ordinary skill in the art would have been motivated to make such change in order to fasten the bottom wall, top wall, and first side walls to the second side walls (Stease, Col. 3, lines 4-14).

Kamper in view of Stease is silent about wherein said separate end panels and said one-piece elongate element are produced as different portions of a same longitudinal strip having a predetermined width in said transverse direction.
However, Christensen teaches wherein said separate cardboard panels and said one-piece elongate element are produced as different portions of a same longitudinal strip having a predetermined width in said transverse direction (Para. 0012).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Kamper, Stease, and Christensen to modify the reinforced box of Kamper in view of Stease to form the elongate element and panels from the same longitudinal strip, as taught by Christensen.  A person of ordinary skill in the art would have been motivated to make such change in order to minimize waste during production.

Kamper in view of Stease further in view of Atoui further in view of Christensen does not expressly disclose that the first extension lines of the corrugations of the first side walls are substantially perpendicular to the second extension lines of the corrugations of the second side walls in the assembled state and the first extension lines of the corrugations of the first side walls are substantially parallel to the second extension lines of the corrugations of the second side walls in the unassembled state.  However, it would have been obvious to a person of ordinary skill in the art having the teachings of Kamper, Stease, Atoui, and Christensen at the effective filing date of the invention to orient the second side walls before gluing to the bottom wall such that the corrugations of the first side wall are perpendicular to the corrugations of the second side wall in the assembled state.  It is obvious to a person of ordinary skill in the art to orient the second side walls such that the corrugations of the second side walls are perpendicular to the corrugations of the first side wall in the assembled state because when laying out the side walls before gluing, the user would line up the corrugations of the second side walls with the corrugations of the first side walls to make them parallel in the unassembled state, thus allowing for uniformity between all assembled boxes.  Additionally, a person of ordinary skill in the art would have been motivated to make such change because doing so would only require a low level of experimentation, as there are only two possible orientations of the corrugations.

Regarding claim 10, the modified Kamper discloses the method wherein before carrying out said step of j) folding said top wall, the second side wings are folded inwards at right angles to be glued to said top wall (Page 3, lines 7-64).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kamper in view of Stease further in view of Atoui further in view of Christensen further in view of Jacomelli et al (US 2010/0264200), hereinafter Jacomelli.

Regarding claim 11, Kamper in view of Stease is silent about the method wherein gluing comprises using a hot melt adhesive.
However, Jacomelli teaches gluing side wings using a hot melt adhesive (Para. 0094).
It would have been obvious to a person of ordinary skill in the art having the teachings of Kamper, Stease, Atoui, Christensen, and Jacomelli at the effective filing date of the invention to modify the method of Kamper in view of Stease further in view of Atoui further in view of Christensen to include gluing using a hot melt adhesive.  A person of ordinary skill in the art would have been motivated to make such change because doing so would require a simple substitution of one know gluing method for another to achieve the predictable result of securing the walls of the box to one another.

Response to Arguments
Applicant's arguments filed 04/17/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Christensen does not disclose the separate cardboard panels and one-piece elongate element are produced as different portions of a same longitudinal strip and have the same width in the transverse direction, Examiner disagrees. Christensen discloses that the portions of the container are produced as different portions of a same longitudinal strip (see Para. 0012 of Christensen).  Additionally, the separate cardboard panel 52 of Christensen have the same width as the one-piece elongate element 22, as shown in Fig. 3, in order to attach the cardboard panel 52 to the one-piece elongate element 22 in the orientation shown in Fig. 1. Therefore the rejection is maintained.
Regarding Applicant’s argument that Christensen is not relevant, Examiner disagrees. Christensen is merely relied upon to teach producing the panels and one-piece elongate element from the same longitudinal strip having the same width. The remaining elements are taught by the combination of Kamper in view of Stease further in view of Atoui. Therefore the rejection is maintained. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s argument that Kemper does not disclose “wings”, Examiner disagrees. Under broadest reasonable interpretation, “wings” means “a side or outlying region or district” according to Merriam-Webster Dictionary. Therefore, under broadest reasonable interpretation, elements 21 and 23 of Kemper are a wing.  Additionally, Examiner admits in the 103 rejection of claim 1 above that Kemper does not disclose creasing lines and thus relies on Stease to teach this feature. The combination of Kemper in view of Stease teaches wings with creasing lines, and therefore the rejection is maintained.
Regarding Applicant’s argument that there is no motivation to combine Kamper and Stease, Examiner disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731